 1   Kaitlyn E. Luther (Pro Hac Vice)
     CHITTENDEN, MURDAY & NOVOTNY LLC
 2   303 W. Madison Ave., Suite 1400
     Chicago, Illinois 60606
 3   (312) 281-3600 (tel)
     (312) 281-3678 (fax)
 4
     SUSAN K. HATMAKER 172543
 5   RACHELLE T. GOLDEN 295385
     HATMAKER LAW GROUP
 6   7522 N. Colonial Avenue, Suite 105
     Fresno, California 93711
 7   Telephone: (559) 374-0077
     Facsimile: (559) 374-0078
 8
     Attorneys for Defendant, Counterclaim Plaintiff, and Third-Party Plaintiff:
 9   NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE

10                              UNITED STATES DISTRICT COURT

11                            EASTERN DISTRICT OF CALIFORNIA

12

13    BARBARA MACPHERSON-POMEROY,                 Case No. 1:20-cv-00092-DAD-BAM

14                     Plaintiff,
                                                  ORDER RE STIPULATION FOR LEAVE FOR
15           v.                                   NORTH AMERICAN COMPANY FOR LIFE
                                                  AND HEALTH INSURANCE TO DEPOSIT
16    NORTH AMERICAN COMPANY FOR                  ITS ADMITTED LIABILITY
      LIFE AND HEALTH INSURANCE, an
17    Iowa corporation; and DOES 1 through        (Doc. 15)
      100,
18
                       Defendant.
19
      NORTH AMERICAN COMPANY FOR
20    LIFE AND HEALTH INSURANCE,
21                     Counterclaim Plaintiff
22           v.
23    BARBARA MACPHERSON-POMEROY,
24                      Counterclaim
                        Defendant.
25
      NORTH AMERICAN COMPANY FOR
26    LIFE AND HEALTH INSURANCE,
27                     Third-Party Plaintiff,
28
                                                    1
                                                 ORDER
 1               v.
 2    MELANIE RODRIGUEZ and DEBANEE
      MACPHERSON UDALL,
 3
                           Third-Party Defendants.
 4

 5          This cause comes on the stipulation of the parties for leave to deposit North American
 6   Company for Life and Health Insurance’s admitted liability.
 7          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
 8          1.        North American Company for Life and Health Insurance is granted leave to deposit
 9   with the Clerk of this Court its admitted liability: interpleader funds in the amount of $1,500,000,
10   plus applicable interest, if any, into the Registry of this Court.
11          2.        The Clerk of this Court shall accept the aforesaid check and shall receive such
12   interpleader funds into the Registry of this Court.
13
     IT IS SO ORDERED.
14

15      Dated:        March 4, 2020                              /s/ Barbara   A. McAuliffe         _
16                                                         UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
                                                      ORDER
